Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

RICKY CLARK AND                     *
MARLENA CLARK                       *     CIVIL ACTION NO.:
                                    *
VERSUS                              *
                                    *
STATE FARM FIRE AND                 *
CASUALTY COMPANY                    *
                                    *
******************************************************************************

                                COMPLAINT FOR DAMAGES

       NOW INTO COURT, through undersigned counsel, come complainants, Ricky Clark and

Marlena Clark (hereinafter “Complainants”), and file their Complaint for Damages against

defendant, State Farm Fire and Casualty Company (hereinafter “State Farm”), respectfully

averring as follows:

                                           I. PARTIES

                                                 1.

       Made Plaintiff herein is RICKY CLARK, an adult resident of the Parish of Calcasieu,

Louisiana.

                                                 2.

       Also made Plaintiff herein is MARLENA CLARK, an adult resident of the Parish of

Calcasieu, Louisiana.

                                                 3.

       Made Defendant herein is STATE FARM FIRE AND CASUALTY COMPANY, an

insurer domiciled in the State of Illinois who is authorized to do and is doing business in the State

of Louisiana and the Parish of Calcasieu, which may be served through its Registered Agent for


                                                 1
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 2 of 12 PageID #: 2




Service of Process, the Louisiana Secretary of State, 8585 Archives Avenue, Baton Rouge,

Louisiana 70809.

                              II. JURISDICTION AND VENUE

                                                4.

       Jurisdiction is proper in this Honorable Court pursuant to 28 U.S.C. § 1332 and 1441

because complete diversity of citizenship exists between the parties and because the amount in

controversy is greater than the minimum jurisdictional amount.

                                                5.

       Venue is proper in this Honorable Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred in this District;

Complainants reside in this District and the property that is subject to the dispute between

Complainants and State Farm is located in this District.

                                   III. RELEVANT FACTS

                                                6.

       At all times relevant hereto, Complainants owned the property located at 1475 Becky

Street, Lake Charles, Louisiana 70611 (the “Property”).

                                                7.

       At all times relevant hereto, State Farm provided a policy of insurance, number 18-BS-

M781-5 (the “Policy”), to Complainants which covered the Property against perils including

hurricanes and provided the following coverages: $199,700 for Dwelling; $19,970 for Other

Structures; $149,775 for Personal Property; and $59,910 for Loss of Use, inter alia.




                                                2
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 3 of 12 PageID #: 3




                                               8.

        On or around August 27, 2020, Hurricane Laura caused significant damages to

Complainants’ Property.

                                               9.

        Complainants promptly reported the loss to State Farm, who assigned it claim number

1810S462R (the “Laura Claim”).

                                               10.

        Prior to Hurricane Laura, Complainants evacuated to a deer camp in Bude, Mississippi for

the duration of the storm.

                                               11.

        After returning to their home, Complainants observed substantial damage to their roof due

to several fallen trees.

                                               12.

        Complainants covered the holes in the roof in an attempt to mitigate the water damage to

the home; however, their efforts could not completely remedy the problem due to the amount of

damage.

                                               13.

        Complainants then returned to Bude, Missippi for a few more days before returning to the

Property where Complainants used a generator to power the Property until electricity was returned

approximately one month. During that time, the Property remained in a damaged state.




                                                3
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 4 of 12 PageID #: 4




                                               14.

       On or about September 7, 2020, adjuster Kenny Henley inspected the Property on behalf

of State Farm and documented damages to the dwelling. Mr. Henley allowed Complainants only

$11,190.77 for their substantial dwelling losses. This was completely inadequate.

                                               15.

       When adjuster Kenny Henley inspected the Property on behalf of State Farm, he refused

to go into the attic or onto the roof to properly survey the substantial damages. As a result, Mr.

Henley’s report was inaccurate.

                                               16.

       Mr. Henley’s inspection of the Property constituted satisfactory proof of loss, as that term

is used in conjunction with Louisiana’s bad faith statutes, La R.S. §§ 22:1892 and 22:1973.

                                               17.

       Complainants were unable to make meaningful repairs to their Property with the

insufficient proceeds allowed by State Farm.

                                               18.

       As a result of State Farm’s failure to timely and adequately compensate Complainants for

their covered losses, they were forced to incur the expense of retaining counsel and other expenses

to prosecute their claim.

                                               20.

       On or about September 24, 2020, Mario Barrilleaux of Complete Adjusting Services, LLC

(“CAS”) inspected the Property on behalf of Complainants and created an estimate of damages




                                                4
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 5 of 12 PageID #: 5




documenting $141,602.59 in damages to the dwelling, $5,175.71 in damages to the other structures

of the home, $13,600.16 in damages related to Complainants’ contents/personal property therein.

                                                 21.

       On December 21, 2020, a demand for the release of unconditional tenders was sent to State

Farm, along with the CAS estimate and photographs demonstrating the loss.

                                                 22.

       This submission constituted satisfactory proof of loss, as that term is used in conjunction

with Louisiana’s bad faith statutes, La R.S. §§ 22:1892 and 22:1973.

                                                 23.

       State Farm has not tendered adequate insurance proceeds to Complainants, to date. As of

December 24, 2020, State Farm had tendered only $36,933.70, which included supplemental

payments for Complainant’s dwelling/other structures losses and included a $1,000 allowance for

tree removal and a $1,500 allowance for additional living expenses.

                                                 24.

       As a result of State Farm’s failure to timely and adequately compensate Complainants for

their substantial losses, the Property remains in a state of disrepair today.

                                                 25.

       Upon information and belief, State Farm’s failure to timely and adequately compensate

Complainants for their loss, after receiving satisfactory proof of loss, was purposeful or at least

negligent.




                                                  5
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 6 of 12 PageID #: 6




                                                  26.

       Upon information and belief, State Farm purposely and/or negligently misrepresented to

Complainants the terms and conditions of the Policy.

                                                  27.

       Upon information and belief, State Far conducted the investigation and claims handling for

Complainants’ claims in bad faith, as that term is term is used in conjunction with Louisiana’s bad

faith statutes, La R.S. §§ 22:1892 and 22:1973.

                                                  28.

       Upon information and belief, State Farm manipulated its pricing software to artificially

suppress the cost of repairs below market value.

                                                  29.

       Upon information and belief, State Farm purposely or at least negligently failed to include

adequate overhead and profit in its estimates of damages.

                                                  30.

       Damages to the Property have continued to worsen as time goes on including the

proliferation of mold in the home, and Complainants have incurred or will incur additional

expenses in restoring the Property as a result of State Farm’s failure to timely compensate them

for their substantial and covered losses.

                                                  31.

       Complainants have incurred or will incur additional living expenses as a result of the

damages caused to their Property by Hurricane Laura, including those additional living expenses

that will be incurred during the repair of the Property.



                                                   6
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 7 of 12 PageID #: 7




                                   III. CAUSES OF ACTION

                              A. Breach of the Insurance Contract

                                                32.

        Complainants reallege and re-aver the allegations contained in paragraphs 1-31, above, as

if restated herein.

                                                33.

        An insurance contract, the Policy, exists between Complainants and State Farm.

                                                34.

        The Policy provides coverages for perils including hurricanes.

                                                35.

        Despite having received satisfactory proof of loss for damages caused by Hurricane Laura,

State Farm failed to timely tender adequate insurance proceeds as required by the Policy.

                                                36.

        By failing to timely tender adequate insurance proceeds after having received satisfactory

proof of a covered loss by way of State Farm’s own inspections of the Property, State Farm

breached the Policy.

                                                37.

        By failing to timely tender undisputed insurance proceeds after having received satisfactory

proof of a covered loss by way of those proofs of loss submitted by Complainants, State Farm

breached the Policy.




                                                 7
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 8 of 12 PageID #: 8




                                                 38.

        By purposely and/or negligently misrepresenting to Complainants the terms and conditions

of the Policy, State Farm breached the Policy.

                                                 39.

        By failing to conduct the claims handling for Complainants’ Laura Claim in good faith and

with fair dealing, State Farm breached the Policy.

                                                 40.

        By manipulating its pricing software to artificially suppress the cost of repairs below

market value, State Farm breached the Policy.

                                                 41.

        By failing to include adequate overhead and profit in its estimates of damages, State Farm

breached the Policy.

                                                 42.

        Complainants have suffered and continue to suffer damages as a result of these breaches

of the Policy.

                                          B. Bad Faith

                                                 43.

        Complainants reallege and re-aver the allegations contained in Paragraphs 1-42, above, as

if restated herein.

                                                 44.

        The actions and/or inactions of State Farm in failing to timely and adequately compensate

Complainants for the covered losses under the Policy were arbitrary, capricious, and without



                                                 8
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 9 of 12 PageID #: 9




probable cause—as those terms are used in conjunction with La. R.S. §§ 22:1892 and 22:1973,

making State Farm liable for statutory bad faith penalties.

                                                  45.

        Under La. R.S. § 22:1973, an insurer owes a good faith duty and fair dealing to an insured

and has an affirmative duty to adjust claims fairly and promptly; failing to pay a claim in a manner

arbitrary, capricious or without probable cause is in violation of La. R.S. § 22:1973.

                                                  46.

        “[F]ailing to pay the amount of any claim due any person insured by the contract within

sixty days after receipt of satisfactory proof of loss from the claimant when such failure is arbitrary,

capricious, or without probable cause” is considered “bad faith” and is in violation of La. R.S. §

22:1973.

                                                  47.

        La. R.S. § 22:1892 imposes bad faith penalties on insurers who fail to adequately pay

claims following satisfactory proof of loss within thirty (30) days.

                                                  48.

        State Farm is in violation of La. R.S. §§ 22:1973 and 22:1892 for failing to provide

Complainants adequate payment in connection with their Laura Claim despite having received

satisfactory proof of loss following its own inspections of the Property and following its receipt of

independent proofs of loss from CAS.

                                                  49.

        State Farm’s misrepresentation of the relevant facts and/or the terms of the Policy was in

bad faith.



                                                   9
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 10 of 12 PageID #: 10




                                                 50.

        State Farm’s failure to pay timely for damages it knew, or should have known, existed at

the time of the initial adjustment of the relevant claims was in bad faith.

                                                 51.

        State Farm’s failure to pay timely for damages it knew, or should have known, existed at

the time it received proofs of loss from Complainants was in bad faith.

                                                 52.

        State Farm’s manipulation of its pricing software to artificially suppress the cost of repairs

below market value was in bad faith.

                                                 53.

        State Farm’s failure to include adequate overhead and profit in its estimates of damages

was in bad faith.

                                                 54.

        State Farm’s handling of Complainants’ Laura Claim was in bad faith.

                                         IV. DAMAGES

                                                 55.

        Complainants reallege and re-aver the allegations contained in Paragraphs 1-54, above, as

if restated herein.

                                                 56.

        As a result of State Farm’s breaches of contract, bad faith claims adjusting, and other bad

acts, Complainants have incurred the following, non-exclusive damages:




                                                 10
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 11 of 12 PageID #: 11




   a. Diminution of the value of the Property;

   b. Actual repair costs;

   c. Reimbursement for personal repairs at the Property;

   d. Actual costs related to personal property manipulation, cleaning, repair, and/or

       replacement;

   e. Additional living expenses;

   f. Mental anguish;

   g. Penalties delineated in La. R.S. §§ 22:1892 and 22:1973; and

   h. Attorney’s fees, other professional fees, and litigation costs associated with the bringing of

       this action.

                                                 57.

       Complainants request a trial by jury.


                                                 58.

       WHEREFORE, Complainants, Ricky Clark and Marlena Clark, pray that, Defendant,

State Farm Fire and Casualty Company, be served with a copy of this Complaint and be duly cited

to appear and answer the allegations contained therein, and that after expiration of all legal delays

and proper legal proceedings, there be a judgment entered in favor of Complainants, Ricky Clark

and Marlena Clark, and against Defendant, State Farm Fire and Casualty Company, in an amount

that will fully and fairly compensate Complainants pursuant to the evidence and in accordance

with the law, all sums with legal interest thereon, from the date of judicial demand until fully paid,

for all costs of these proceedings, and for all general and equitable relief.




                                                  11
Case 2:21-cv-00390-JDC-KK Document 1 Filed 02/12/21 Page 12 of 12 PageID #: 12




                                                      RESPECTFULLY SUBMITTED:



                                                      ______________________________
                                                      Galen M. Hair, La. Bar. No. 32865
                                                      Trent J. Moss, La. Bar No. 37406
                                                      HAIR SHUNNARAH TRAIL
                                                      ATTORNEYS, LLC.
                                                      d/b/a INSURANCE CLAIM HQ
                                                      d/b/a INSURANCE CLAIM
                                                      LAWYERS, INC.
                                                      4621 W. Napoleon Ave, Ste 204
                                                      Metairie, Louisiana 70001
                                                      Telephone: 504.684.5200
                                                      Facsimile: 504.613.6351




PLEASE SERVE:

State Farm Fire and Casualty Company
Through its Registered Agent of Service of Process:
Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, Louisiana 70809.




                                              12
